DETAILED ACTION
This is a non-final Office action in reply to the Response to Election/Restriction Requirement
filed 01/24/2022. Claims 1-11 are pending:
Claims 10-11 have been withdrawn without traverse in the reply filed 01/24/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-9) in the reply filed on 01/24/2022 is acknowledged.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN202010051456.6, filed on 01/17/2020.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length (current abstract is 181 words).
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities: 
[0009] Line 4: Add a space after extrusion- “extrusion. The present invention”.
[0068] Line 6: “can adjust output prower” should read “can adjust output power”.
[0072] Line 6: Add a space after source – “source 14” instead of “source14”.
Appropriate correction is required.
Claim Objections
Claim 2 is objected to because of the following informalities:  
Line 2: “the anode antenna and the cathode antenna are arranged symmetrically on both sides”. It is unclear what they are arranged symmetrically to and the sides of what. Examiner notes they could be arranged symmetrically on both sides of the cavity, as there is antecedent basis for this positioning in Claim 1. Further clarification is requested.
Claim 9 is objected to because of the following informalities:  
“for implementing relative 3D movement on a charging barrel” should read “for implementing relative 3D movement of a charging barrel”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claim 4 recites “a microwave generator which generates microwaves and transmits the 
microwaves to the microwave heating antenna”. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
	Claim 7 recites “a control unit to obtain image information of a to-be-printed object…”, wherein the Specification recites “the control unit includes a control screen 34, an integrated circuit 35, a 3D printing extrusion instruction controller 36, a switch button 37, and a 3D printing signal output wire 38” (See [0037]). Therefore specification defines the control unit includes a control screen 34, an integrated circuit 35, a 3D printing extrusion instruction controller 36, a switch button 37, and a 3D printing signal output wire 38, as corresponding structure for the claimed placeholder of “a control unit”. Specification further recites “the control unit performs slicing processing on the image of the target object by using Cura, and sends the corresponding instruction to the 3D printing unit to complete printing” (See [0066]), which is a corresponding algorithm for the claimed computer-implemented functional claim language of the control unit.
Claim 8 recites “a microwave generator which generates microwaves and transmits the 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 and 8-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “achieving an effect of instantly curing the extruded material” in Claim 1 is a relative term which renders the claim indefinite. The term “an effect of instantly curing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner notes is unclear to what extent or effect instantly cured outcome would look like and what characteristics would define it. Claims 2-6 are rejected due to their dependence on Claim 1.
The term “to ensure the material is evenly heated” in Claim 7 is a relative term which renders the claim indefinite. The term “evenly heated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner notes is unclear to what extent an even .
The term “achieving an effect of instantly curing the extruded material” in Claim 7 is a relative term which renders the claim indefinite. The term “an effect of instantly curing” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term “relative 3D movement” in Claim 9 is a relative term which renders the claim indefinite. The term “relative 3D movement” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim limitation “a microwave generator” in Claims 4 and 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It wouldn’t be obvious as to what type of generator could manufacture microwaves, and there is no recited structure for what could do such a task: only attachments to the microwave generator itself (see [0081] and [0071] of Specification). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Claims 5 and 6 are rejected due to their dependency on Claim 4, and Claim 9 is rejected due to its dependency on Claim 8.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental process without significantly more. Similarly, Claims 8-9 are rejected at least due to their
dependency on Claim 7. The claims recites the control unit controls, in real time based on the slicing information, the 3D printing unit to perform 3D printing on the to-be-printed object, and controls a switch of a microwave source based on whether the 3D printing unit extrudes a material, to ensure that the material is evenly heated.

information, the 3D printing unit to perform 3D printing on the to-be-printed object, and controls a switch of a microwave source based on whether the 3D printing unit extrudes a material, to ensure that the material is evenly heated, that under its broadest reasonable interpretation, covers how the control unit operates but for the recitation of general apparatus components. That is, other than reciting “the focused microwave heating unit and the 3D printing unit”, nothing in the claim element precludes the steps from practically being performed and integrated into application. For example, “a control unit…”, in the context of this claim encompasses the recitation of generic computer functionalities. Similarly, the limitations of “performing 3D printing” and “controlling the switch of the microwave source” recite generic computer functionalities. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and functionalities with well-understood activity in the field, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim
recites “the focused microwave heating unit” and “the 3D printing unit” to aid in the process steps of extrusion. The additional recitations are recited at a high-level of generality such that it amounts to know more than mere structures to execute the extrusion steps. Examiner notes adding specific limitations that are well-understood, routine, conventional activity in the field (“WURC considerations”) - see MPEP2106.05(d) do not amount to the integration of the extrusion into practical application, as printing units and heating units are well-known in the additive manufacturing arts. Examiner further concludes the control unit only interacts with the microwave source and would have no practical connection to the heating or printing unit as demonstrated by the claim. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the mental process. The claim is directed to an abstract idea.

more than the judicial exception. As discussed above with respect to integration of the abstract idea into
a practical application, the additional elements of the heating unit and printing unit amounts to no more than mere instructions to execute extrusion steps using the generic control unit. Mere instructions to apply an exception using a generic computer component (control unit) cannot provide an inventive concept. The claim is not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Denda et al. (US-20150273766-A1), hereinafter Denda in view of Guo (CN-205341923-U, submitted by applicant in IDS filed 12/21/2020, see Google Translate for citations).
Regarding Claim 1, Denda discloses microwave-coupled 3D printing equipment for food design and production (3D printing units to form N-layered objects Abstract [0002]), comprising a focused microwave heating unit (plasma irradiation mechanism 70 Figure 3) and a material extrusion unit (plasma generation section 71 Figure 3), wherein the focused microwave heating unit (plasma irradiation mechanism 70 heats/irradiates plasma material printed onto stage 10 Figure 4, 6 [0110]) comprises a microwave heating cavity (cavity D Figure 3) and a microwave heating antenna (electrode plates 73a and 73b Figure 3), wherein the microwave heating antenna is a bipolar antenna, and comprises an anode antenna and a cathode antenna (73a and 73b are electrode pair, implying a cathode and anode relationship (Figure 3): voltage applied between 73 and 73b creates electric discharge [0101]), and the anode antenna and the cathode antenna are disposed inside the microwave heating cavity (electrode plates 73a and 73b disposed within cavity D Figure 3); and the material extrusion unit comprises a charging barrel and an extrusion nozzle (plasma irradiation nozzle 75 Figure 3); the extrusion nozzle is disposed between the anode antenna and the cathode antenna (nozzle disposed between plates 73 and 73b Figure 3). Denda is deficient in disclosing a charging barrel and explicitly 
In the analogous art, Guo teaches an induction 3D printing head extrusion device used to print a 
three-dimensional object (Abstract). Guo discloses a charging barrel (insulation mounting seat holds charged material to be extruded through discharge opening 14 Figure 2, and then through the nozzle 2 Figure 1). Guo further teaches the anode antenna and the cathode antenna limit a microwave electric field between the anode antenna and the cathode antenna, thereby implementing focused heating on an extruded material, and achieving an effect of instantly curing the extruded material (circuit oscillations, generating an oscillating current to pass through coil 4 which creates a magnetic field, in which the eddy current is generated to heat the metal material in the showerhead 2 Middle Page 2- Top Page 3). Guo teaches the advantage of the charging barrel and magnetic coil are to create a powerful Faradic current and effective Kelvin effect in which the strong flux created will optimize heating of the material to be extruded, thereby creating a more efficient printing and extrusion process (Page 2 The beneficial effects of the utility model). 
The teachings of Guo and the claimed invention would be considered analogous because
both ascertain to a 3D printing process to manufacture an object. It would have been obvious to one of
ordinary skill in the art before the effective filing date of the claimed invention to modify the equipment of Denda such that it contains a charging barrel and the anode antenna and the cathode antenna limit a microwave electric field between the anode antenna and the cathode antenna, thereby implementing focused heating on an extruded material, and achieving an effect of instantly curing the extruded material, as the equipment of Denda in order to optimally and uniformly heat the extruded material through electrical currents, thereby improving the printing process at large.

    PNG
    media_image1.png
    736
    706
    media_image1.png
    Greyscale

Regarding Claim 2, Denda in view of Guo disclose all of the limitations as set forth above in the rejection of Claim 1. Denda further discloses the anode antenna and the cathode antenna are arranged symmetrically on both sides or spirally arranged (73a and 73b are symmetrical on both sides of the cavity Figure 3).
Regarding Claim 3, Denda in view of Guo disclose all of the limitations as set forth above in the rejection of Claims 1 and 2. Denda further discloses the anode antenna and the cathode antenna are metal wires or electrode plates (73a and 73b are plate-like electrodes [0111]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Denda (US-20150273766-A1) in view of Guo (CN-205341923-U) as applied to Claim 1 above, and further in view of Vaes et al. (US-20180354034-A1), hereinafter Vaes. 
Regarding Claim 4, Denda in view of Guo disclose all of the limitations as set forth above in the rejection of Claim 1. Denda in view of Guo are deficient in disclosing a microwave generator, a microwave transmission line, and a microwave adapter; and the microwave generator generates 
In the analogous art, Vaes teaches an apparatus for producing an object by additive 
manufacturing including a chamber for receiving a bath of material solidified by exposure to electromagnetic radiation (Abstract). Vaes discloses a microwave generator (solidifying device 7 Figure 1), a microwave transmission line (line 92 Figure 1), and a microwave adapter (deflection unit 74 Figure 1); and the microwave generator generates microwaves (solidifying device generates electromagnetic radiation in form of microwaves [0292]), and transmits the microwaves to the microwave heating antenna by using the microwave adapter and the microwave transmission line (solidifying device 7 uses 74 to deflect/adapt waves to process chamber and line 92 to get control information from control unit 91 Figure 1). Vaes teaches the advantage of the solidifying device 7 is to calibrate the position of electromagnetic radiation emitted by the solidifying device 7 during solidifying selective parts of the surface level L, thereby improving accuracy of the printed part (0291]).
The teachings of Vaes and the claimed invention would be considered analogous because
both ascertain to a 3D printing process to manufacture an object. It would have been obvious to one of
ordinary skill in the art before the effective filing date of the claimed invention to modify the equipment of Denda in view of Guo such that it contains a microwave generator, a microwave transmission line, and a microwave adapter; and the microwave generator generates microwaves, and transmits the microwaves to the microwave heating antenna by using the microwave adapter and the microwave transmission line, as the equipment of Denda in view of Guo in order to calibrate the position of electromagnetic radiation emitted by the solidifying device 7 during solidifying selective parts of the surface level L, thereby improving accuracy of the printed part.



    PNG
    media_image2.png
    785
    584
    media_image2.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Denda (US-20150273766-A1) in view of Guo (CN-205341923-U) in view of Vaes (US-20180354034-A1), as applied to Claims 1 and 4 above, and further in view of Greenhill (US-20190115278-A1).
Regarding Claim 5, Denda in view of Guo in view of Vaes disclose all of the limittions as set forth above in the rejections of Claims 1 and 4. Denda in view of Guo in view of Vaes do disclose the microwave transmission line is a coaxial line (line 92 Figure 1), but are deficient in disclosing the anode antenna and the cathode antenna are 30Docket No. 3050-0160-YGHY2020-03 respectively connected to an internal conductor and an external conductor of the coaxial line, to form the bipolar antenna.
In the analogous art, Greenhill teaches systems and methods for heat dissipation (Abstract) 
used in additive manufacturing processes ([0048]). Greenhill discloses the anode antenna and the cathode antenna are 30Docket No. 3050-0160-YGHY2020-03 respectively connected to an internal conductor and an external conductor of the [0020]). Although not explicitly stated, it would be obvious to one of ordinary skill in the art to form line 92 of Vaes with multiple conductors, as seen in Greenhill, as this is very well in the art that such a transmission line can possess an internal and external conductor, for the purpose of protecting the line from external elements and random combustion, thereby increasing the longevity of the system.
The teachings of Greenhill and the claimed invention would be considered analogous because
both ascertain to an additive manufacturing process used to heat an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the equipment of Denda in view of Guo in view of Vaes such that the anode antenna and the cathode antenna are 30Docket No. 3050-0160-YGHY2020-03 respectively connected to an internal conductor and an external conductor of the coaxial line, to form the bipolar antenna, as the equipment of Denda in view of Guo in view of Vaes in order to protect the line from external elements and random combustion, thereby increasing the longevity of the system.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Denda (US-20150273766-A1) in view of Guo (CN-205341923-U) in view of Vaes (US-20180354034-A1) in view of  Greenhill (US-20190115278-A1), as applied to Claims 1, 4, and 5 above, and further in view of Jenkins et al. (US-20180184550-A1), hereinafter Jenkins.
Regarding Claim 6, Denda in view of Guo in view of Vaes in view of Greenhill disclose all of the limitations as set forth above in the rejections of Claims 1, 4, and 5. Denda in view of Guo in view of Vaes in view of Greenhill do disclose the anode and cathode antenna but are deficient in explicitly disclosing the anode antenna and the cathode antenna are made of metal that has conductivity but has no wave- absorbing capability.  
In the analogous art, Jenkins teaches printed circuit boards for metal additive structures  
Abstract) making an additively manufactured layered metallic structure ([0005]). Jenkins discloses the anode antenna and the cathode antenna are made of metal that has conductivity but has no wave- absorbing capability (antennas 348 and 350 are conductive structures made of metal [0035]). Although not explicitly stated, it would be obvious to one of ordinary skill on the art to select a metal that has no wave-absorbing properties, and have a reasonable expectation of success in doing so. Jenkins further teaches the advantage of the metal antennas are made of a dielectric portion and conductor portion, which would add the benefit of mitigating outside exposure to the system ([0038]).
The teachings of Jenkins and the claimed invention would be considered analogous because
both ascertain to an additive manufacturing process used to create an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the equipment of Denda in view of Guo in view of Vaes in view of Greenhill such that the anode antenna and the cathode antenna are made of metal that has conductivity but has no wave- absorbing capability, as the equipment of Denda in view of Guo in view of Vaes in view of Greenhill in order to protect the line from external elements and mitigate outside exposure to the system.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Denda (US-20150273766-A1) in view of Guo (CN-205341923-U) and further in view of Vaes (US-20180354034-A1).
Denda discloses microwave-coupled 3D printing equipment for food design and production (3D printing units to form N-layered objects Abstract [0002]), the focused microwave heating unit (plasma irradiation mechanism 70 Figure 3) and a material extrusion unit (plasma generation section 71 Figure 3), wherein the focused microwave heating unit (plasma irradiation mechanism 70 heats/irradiates plasma material printed onto stage 10 Figure 4, 6 [0110]) comprises a microwave heating cavity (cavity D Figure 3) and a microwave heating antenna (electrode plates 73a and 73b Figure 3), wherein the microwave heating antenna is a bipolar antenna, and comprises an anode antenna and a cathode antenna (73a and 73b are electrode pair, implying a cathode and anode relationship (Figure 3): voltage [0101]), and the anode antenna and the cathode antenna are disposed inside the microwave heating cavity (electrode plates 73a and 73b disposed within cavity D Figure 3); and the material extrusion unit comprises a charging barrel and an extrusion nozzle (plasma irradiation nozzle 75 Figure 3); the extrusion nozzle is disposed between the anode antenna and the cathode antenna (nozzle disposed between plates 73 and 73b Figure 3). Denda is deficient in disclosing a charging barrel and explicitly disclosing the anode antenna and the cathode antenna limit a microwave electric field between the anode antenna and the cathode antenna, thereby implementing focused heating on an extruded material, and achieving an effect of instantly curing the extruded material.
In the analogous art, Guo teaches an induction 3D printing head extrusion device used to print a 
three-dimensional object (Abstract). Guo discloses a charging barrel (insulation mounting seat holds charged material to be extruded through discharge opening 14 Figure 2, and then through the nozzle 2 Figure 1). Guo further teaches the anode antenna and the cathode antenna limit a microwave electric field between the anode antenna and the cathode antenna, thereby implementing focused heating on an extruded material, and achieving an effect of instantly curing the extruded material (circuit oscillations, generating an oscillating current to pass through coil 4 which creates a magnetic field, in which the eddy current is generated to heat the metal material in the showerhead 2 Middle Page 2- Top Page 3). Guo teaches the advantage of the charging barrel and magnetic coil are to create a powerful Faradic current and effective Kelvin effect in which the strong flux created will optimize heating of the material to be extruded, thereby creating a more efficient printing and extrusion process (Page 2 The beneficial effects of the utility model). 
The teachings of Guo and the claimed invention would be considered analogous because
both ascertain to a 3D printing process to manufacture an object. It would have been obvious to one of

In another analogous art, Vaes teaches an apparatus for producing an object by additive 
manufacturing including a chamber for receiving a bath of material solidified by exposure to electromagnetic radiation (Abstract). Vaes discloses a scanning and imaging unit (imaging device 81 Figure 1), a control unit (control unit 91 Figure 1), wherein the control unit is separately connected to the scanning and imaging unit, the focused microwave heating unit, and the 3D printing unit (control unit 91 connected to imaging device 81, optical element 75 to heat material irradiated, and moving movable nozzle [0247] Figure 1); the control unit obtains image information of a to-be-printed object by using the scanning and imaging unit (obtains information through line 93 [0289] images obtained by imaging device onto solidifying device 7 [0023]), and performs slicing processing on the image information of the to-be-printed object by using slicing software, to obtain slicing information (imaging [0028]); and then the control unit controls, in real time based on the slicing information, the 3D printing unit to perform 3D printing on the to-be-printed object (controls optical path based on slice information with help of control unit 91 [0029] Figure 1, and controls a switch of a microwave source based on whether the 3D printing unit extrudes a material, to ensure that the material is evenly heated (control unit 91 controls solidifying device through line 92 Figure 1 to control optical path to ensure even heating [0292]). Vaes teaches the advantage of the solidifying device 7 with the control unit is to calibrate the position of electromagnetic radiation emitted by the solidifying device 7 during solidifying selective parts of the surface level L, by control unit 91, thereby improving accuracy of the printed part (0291]).
The teachings of Vaes and the claimed invention would be considered analogous because
both ascertain to a 3D printing process to manufacture an object. It would have been obvious to one of
ordinary skill in the art before the effective filing date of the claimed invention to modify the equipment of Denda in view of Guo such that a scanning and imaging unit, a control unit, wherein the control unit is separately connected to the scanning and imaging unit, the focused microwave heating unit, and the 3D printing unit; the control unit obtains image information of a to-be-printed object by using the scanning and imaging unit, and performs slicing processing on the image information of the to-be-printed object by using slicing software, to obtain slicing information; and then the control unit controls, in real time based on the slicing information, the 3D printing unit to perform 3D printing on the to-be-printed object, and controls a switch of a microwave source based on whether the 3D printing unit extrudes a material, to ensure that the material is evenly heated, as the equipment of Denda in view of Guo in order to calibrate the position of electromagnetic radiation emitted by the solidifying device 7 during solidifying selective parts of the surface level L, through the control unit, and thereby improving accuracy of the printed part.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Denda (US-20150273766-A1) in view of Guo (CN-205341923-U) in view of Vaes (US-20180354034-A1), as applied to Claim 7 above, and further in view of Greenhill (US-20190115278-A1).
Regarding Claim 8, Denda in view of Guo in view of Vaes disclose all of the limitations as set forth above in the rejections of Claim 7. Denda in view of Guo in view of Vaes disclose the focused microwave heating unit further comprises (unit 70 Figure 1): microwave generator (solidifying device 7 Figure 1), a microwave transmission line (line 92 Figure 1), and a microwave adapter (deflection unit 74 Figure 1); the microwave generator is configured to generate microwave (solidifying device generates electromagnetic radiation in form of microwaves [0292]), and transmit the microwaves to the microwave heating antenna by using the microwave adapter and the microwave transmission line (solidifying device 7 uses 74 to deflect/adapt waves to process chamber and line 92 to get control information from control unit 91 Figure 1); the microwave transmission line is a coaxial line (line 92 Figure 1). Denda in view of Guo in view of Vaes are deficient in disclosing the anode antenna and the cathode antenna are 30Docket No. 3050-0160-YGHY2020-03 respectively connected to an internal conductor and an external conductor of the coaxial line, to form the bipolar antenna.
In the analogous art, Greenhill teaches systems and methods for heat dissipation (Abstract) 
used in additive manufacturing processes ([0048]). Greenhill discloses the anode antenna and the cathode antenna are 30Docket No. 3050-0160-YGHY2020-03 respectively connected to an internal conductor and an external conductor of the coaxial line, to form the bipolar antenna (electric transmission line can be conductors such as aluminum or steel [0020]). Although not explicitly stated, it would be obvious to one of ordinary skill in the art to form line 92 of Vaes with multiple conductors, as seen in Greenhill, as this is very well in the art that such a transmission line can possess an internal and external conductor, for the purpose of protecting the line from external elements and random combustion, thereby increasing the longevity of the system.

both ascertain to an additive manufacturing process used to heat an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the equipment of Denda in view of Guo in view of Vaes such that the anode antenna and the cathode antenna are 30Docket No. 3050-0160-YGHY2020-03 respectively connected to an internal conductor and an external conductor of the coaxial line, to form the bipolar antenna, as the equipment of Denda in view of Guo in view of Vaes in order to protect the line from external elements and random combustion, thereby increasing the longevity of the system.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Denda (US-20150273766-A1) in view of Guo (CN-205341923-U) in view of Vaes (US-20180354034-A1), as applied to Claim 7 above, and further in view of Chen et al. (CN 109537455 A, see EPO machine translation for citations), hereinafter Chen.
Regarding Claim 9, Denda in view of Guo in view of Vaes disclose all of the limitations as set forth above in the rejections of Claim 7. Denda in view of Guo in view of Vaes disclose a printing platform that are used for implementing relative 3D movement on a charging barrel (stage 10 Figure 1 Denda), and a stepper motor (motor feeding extrusion Guo Page 2). Denda in view of Guo in view of Vaes are deficient in disclosing an X-axis guide rail, a Y-axis guide rail, a Z-axis guide rail, and an extrusion screw that are configured to perform material extrusion.
In the analogous art, Chen teaches an apparatus and method for 3D printed objects (Top Page 
1). Chen discloses an X-axis guide rail (x-axis guide rail 14 Page 6 Figure 1), a Y-axis guide rail (y-axis rail 15 Page 6 Figure 1), a Z-axis guide rail (z-axis rail not shown attached to y-axis ram 17 Page 6), and an extrusion screw that are configured to perform material extrusion (step s103 uses twin-screw feeding system with twin screw main machine for extrusion Page 7). Both the rail system and extrusion screw are very well-known in the art, but Chen teaches the advantages of the rail system includes to optimize Page 7).
The teachings of Chen and the claimed invention would be considered analogous because
both ascertain to an additive manufacturing process used to manufacture a 3D object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the equipment of Denda in view of Guo in view of Vaes such that it includes an X-axis guide rail, a Y-axis guide rail, a Z-axis guide rail, and an extrusion screw that are configured to perform material extrusion, as the equipment of Denda in view of Guo in view of Vaes in order to optimize the length, width, and height dimension spans of the landscape bridge, so the machine tool travels in an optimal range in each dimension to reduce hardware costs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN I GLASSER whose telephone number is (571)272-1586. The examiner can normally be reached Monday - Friday 6:30AM- 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.I.G./Examiner, Art Unit 1754      
/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754